Defendant was charged in the court of common pleas of Oklahoma county with the crime of unlawful possession of intoxicating liquor, to wit: "Ten (10) Pints of tax paid liquor", was tried, convicted and sentenced to pay a fine of $50 and to serve 30 days in the county jail.
This is a companion case 73 Okla. Cr. 367, 121 P.2d 616, this day decided by this court. The questions raised are identical and the evidence on the motion to suppress are the same. The only difference in the evidence is that in the instant case ten pints of tax paid liquor were found in the icebox of defendant. The evidence revealed that defendant was present at the time the officers searched the premises. Officer J. M. Mabe testified as follows:
"Q. And did you have any conversation with the defendant about this liquor? A. Yes. Q. Tell us about that, please, sir? A. Well, we went there and searched a long time, and he kidded us and said, 'I am sorry, boys, you won't find nothing', but we went ahead and went in there and found in the icebox he had a nice little plant, and found ten pints of whisky. Q. What did Chronister have to say about it then? A. Well, he laughed and said 'you found it.' "
This evidence was corroborated by Officer McGuffin.
Defendant testified and admitted the liquor was found in his kitchen and in the refrigerator or icebox. *Page 404 
He testified as to the arrangement of the house, but did not deny the ownership or possession of the liquor found.
The judgment and sentence was to run concurrently with the sentence in case No. A — 9894 this day decided by this court. The judgment and sentence of the court of common pleas of Oklahoma county is affirmed.
JONES and DOYLE, JJ., concur.